No exceptions were saved to the instructions of the court, and it is safe to say that they were satisfactory to counsel for appellant. It was proven upon the trial that appellant was engaged in keeping a confectionery in the town of Hugo. His premises were searched by the sheriff, and whisky was found in his possession. One bottle was found in his overcoat pocket, and two other bottles were found concealed about the premises. Empty whisky bottles were found about the place, and one witness testified having purchased whisky from appellant something like 60 days before the time when the whisky was so found in his possession. This evidence was admitted to show the purpose for which appellant had the whisky in his possession. Appellant testified that the whisky which was found in his place was kept there for his own use. This issue was fully submitted to the jury. The testimony is sufficient to sustain the verdict.
The judgment of the lower court is therefore in all things affirmed.
ARMSTRONG and DOYLE, JJ., concur. *Page 4